Name: 83/589/EEC: Commission Decision of 24 November 1983 approving the special programme concerning drainage operations in the less-favoured areas of the west of Ireland in accordance with Council Regulation (EEC) No 2195/81 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-03

 Avis juridique important|31983D058983/589/EEC: Commission Decision of 24 November 1983 approving the special programme concerning drainage operations in the less-favoured areas of the west of Ireland in accordance with Council Regulation (EEC) No 2195/81 (Only the English text is authentic) Official Journal L 338 , 03/12/1983 P. 0030 - 0030*****COMMISSION DECISION of 24 November 1983 approving the special programme concerning drainage operations in the less-favoured areas of the west of Ireland in accordance with Council Regulation (EEC) No 2195/81 (Only the English text is authentic) (83/589/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2195/81 of 27 July 1981 on a special programme concerning drainage operations in the less-favoured areas of the west of Ireland (1), and in particular Article 1 (2) thereof, Having regard to Council Directive 78/628/EEC of 19 June 1978 on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (2), and in particular Article 2 (3) thereof, Whereas on 3 June 1983 the Irish Government communicated the special programme concerning drainage operations in the west of Ireland provided for in Regulation (EEC) No 2195/81; Whereas, in view of the complementary nature of the common measure provided for in Regulation (EEC) No 2195/81, that programme is intended to complement the programme to accelerate drainage operations in the less-favoured areas of the west of Ireland in accordance with Directive 78/628/EEC, communicated by Ireland on 20 October 1978 and approved by Commission Decision 78/995/EEC (3); Whereas in conjunction with the latter programme the complementary programme communicated contains all the information specified in Article 3 of Directive 78/628/EEC, applicable pursuant to Article 1 (2) of Regulation (EEC) No 2195/81; whereas, as regards the public arterial drainage works, the cost-benefit analysis for the catchment areas shows that the return is still sufficient; whereas, as regards the field drainage work, the complementary programme takes the necessary account of the conditions contained in Article 3 (b) of Directive 78/628/EEC; whereas the objectives of the common measures in question may thus be attained; Whereas the complementary programme provides the necessary assurance, in accordance with Article 1 (3) of Regulation (EEC) No 2195/81, with regard to protection of the environment; Whereas the arrangements should be made in agreement with Ireland for information to be supplied periodically on progress on the complementary programme; whereas, in that connection, reference should be made to Article 2 of Decision 78/995/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The special programme concerning drainage operations in the less-favoured areas of the west of Ireland, provided for in Regulation (EEC) No 2195/81, presented on 3 June 1983 by the Government of Ireland is hereby approved. Article 2 The requirements laid down in Article 2 of Decision 78/995/EEC concerning the annual report to be presented by Ireland shall henceforth apply also to progress on the programme referred to in Article 1 of this Decision. Article 3 This Decision is addressed to Ireland. Done at Brussels, 24 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 214, 27. 7. 1981, p. 5. (2) OJ No L 206, 29. 7. 1978, p. 5. (3) OJ No L 344, 8. 12. 1978, p. 32.